Citation Nr: 0911396	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral knee strain claimed as a bilateral knee disorder. 

2.  Entitlement to service connection for residuals of 
bilateral compartment syndrome claimed as a bilateral shin 
disorder.

3.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus deformity.

4.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus deformity.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran requested a Board hearing in his substantive 
appeal dated in July 2005.  However, under the appeal hearing 
options, the Veteran requested a local hearing with a 
Montgomery VA Regional Office Decision Review Officer.  The 
Veteran failed to show at the local hearing in August 2008.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has 
residuals of a bilateral knee strain in service to include 
bilateral knee pain and functional loss of the right knee. 

2.  The evidence of record shows that the Veteran has 
residuals of compartment syndrome.

3.  The evidence of record shows that the Veteran's right 
foot hallux valgus deformity was not operated with resection 
of the metatarsal head and his deformity is not equivalent to 
amputation of the big toe.  

4.  The evidence of record shows that the Veteran's left foot 
hallux valgus deformity was not operated with resection of 
the metatarsal head and his deformity is not equivalent to 
amputation of the big toe.  





CONCLUSIONS OF LAW

1.  Residuals of a bilateral knee strain were incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Residuals of bilateral compartment syndrome were incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for an initial compensable rating for right 
foot hallux valgus deformity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.71a, Diagnostic Code 5280 (2008).

4.  The criteria for an initial compensable rating for left 
foot hallux valgus deformity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.71a, Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

Regarding the claims for service connection, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

In reference to the claims for an increased rating of the 
service-connected bilateral hallux valgus deformities, the 
rating decision dated in June 2004 granted the veteran's 
claims; therefore, these claims are now substantiated.  As 
such, the veteran's filing of an appeal as to this 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required for the 
initial higher ratings for bilateral hallux valgus 
deformities and the Board finds no evidence of prejudicial 
error in proceeding with final appellate consideration of the 
veteran's claims at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

With regard to the duty to assist, the Board finds that all 
necessary development on the claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims.  
The claims file contains the Veteran's service treatment 
records and a VA examination report dated in April 2004.  
This report is associated with the record and has been 
considered in adjudicating these claims.  In addition, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the issues currently under 
consideration. 

Based on the foregoing, the Board has determined that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims. 

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for a knee and shin disorder in 
February 2004.  He contends that he had bilateral knee and 
shin pain during military service and he was discharged from 
service for these disorders.  The RO denied the claim in June 
2004.  The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

As noted above, in order for the Veteran to be entitled to 
service connection for bilateral knee and shin disorders, the 
medical evidence must show a current diagnosis of the claimed 
disabilities.  A VA examiner in April 2004 noted that a 
physical examination of the Veteran revealed no erythema, 
inflammation, tenderness on palpation or pain with movement 
at the shins.  The neurological examination was within normal 
limits.  X-rays of the bilateral tibia and fibula were 
normal.  The examiner noted that the Veteran had a history of 
compartment syndrome with residuals of occasional 
intermittent bilateral knee, calf and foot pain.  The 
examiner also observed that the Veteran had a history of 
bilateral knee sprain with mild loss of range of motion due 
to pain at the right.  The Board recognizes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  However, in this 
case the examiner related the Veteran's complaints of knee 
and shin pain to residuals of the Veteran's in-service 
diagnoses of bilateral compartment syndrome and bilateral 
knee strain.  Thus, the Board finds that the evidence of 
record shows that the Veteran has a current diagnosis of the 
claimed disabilities.  

Furthermore, a review of the Veteran's service treatment 
records shows numerous complaints of bilateral shin and knee 
pain.  The Veteran was diagnosed with shin pain with moderate 
exertional compartment syndrome in February 2003.   The 
Veteran was also diagnosed with patellar sprain and patellar 
tendinitis in January 2003 and June 2002, respectively.  The 
Veteran was placed on a permanent no running, marching, road 
marching or jumping profile due to bilateral leg and knee 
pain in October 2002.  As mentioned above, the VA examiner in 
April 2004 noted that the Veteran had a history of 
compartment syndrome with residuals of occasional 
intermittent bilateral knee, calf and foot pain.  In 
addition, the examiner provided the opinion that the 
Veteran's mild functional loss of the right knee due to pain 
was a residual of the bilateral knee strain from service.  
The Board observes that there is no medical evidence of 
record that shows the Veteran's bilateral shin and knee pain 
is not related to service.  Accordingly, the evidence of 
record reveals that the Veteran incurred a bilateral shin and 
knee disorder in service and that the Veteran has residuals 
from those disorders.  

As such, the evidence of record does not preponderate against 
the Veteran's service connection claims for residuals of 
bilateral compartment syndrome and residuals of a bilateral 
knee strain.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  Therefore, service 
connection for those claimed disabilities are warranted.    

III.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompenable rating for 
both his right and left foot deformity under Diagnostic Code 
5280 for unilateral hallux valgus. A 10 percent rating is 
assigned when hallux valgus is operated on with resection of 
the metatarsal head or when the hallux valgus is so severe 
that it is equivalent to amputation of great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  A 10 percent rating is the 
highest schedular rating available under this diagnostic code

The Veteran underwent a VA examination in April 2004.  The VA 
examiner noted that on assessment of the Veteran there was no 
erythema, inflammation, tenderness on palpation or pain with 
movement at the feet.  Inspection of the feet showed 
bilateral hallux valgus with callusing over the MP joint of 
the first toe, bilaterally.  The examiner also noted that the 
Veteran had bilateral flat feet and no gross displacement of 
the Achilles tendon.  Range of motion of the ankle and feet 
were within normal limits bilaterally.  X-rays of the feet 
showed bilateral hallux valgus deformity.  

The Board has considered the above evidence and finds that 
the Veteran's unilateral hallux valgus disability affecting 
the first metatarsophalangeal joint of his right and left 
foot does not meet the criteria for a compensable evaluation.  
The evidence of record does not show that the Veteran has 
received surgical treatment of his hallux valgus for either 
foot.  In addition, the VA examination of the Veteran's feet 
did not indicate that the severity of the hallux valgus 
disability equates to the amputation of the great toe.  
Accordingly, the Board finds that the Veteran's bilateral 
hallux valgus deformities more closely approximate a 
noncompensable rating.  

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral hallux valgus deformity 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's bilateral hallux valgus 
deformity with the established criteria found in the rating 
schedule for unilateral hallux valgus shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record shows 
that the Veteran is unemployed; however, the evidence does 
not indicate that his foot disorder has caused marked 
interference with his employment.  Furthermore, the medical 
record does not show that the Veteran's bilateral foot 
disorder has necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable 
the regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).













	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to service connection for residuals of a 
bilateral knee strain claimed as a bilateral knee disorder is 
granted.

2.  Entitlement to service connection for residuals of a 
bilateral compartment syndrome claimed as a bilateral shin 
disorder is granted.

3.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus deformity is denied.

4.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus deformity is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


